Exhibit 10.3
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement is made this ___ day of ______, 20___,
between King Pharmaceuticals, Inc., a Tennessee corporation (the “Company”), and
                                        , a director of the Company (the
“Director”).
     WHEREAS, the Company desires to continue to benefit from the services of
highly-qualified and experienced persons such as the Director;
     WHEREAS, the substantial increase in corporate litigation subjects
directors to expensive litigation risks at the same time that the uncertainties
relating to directors’ and officers’ liability insurance and to indemnification
are increasing;
     WHEREAS, the Director desires to serve the Company as a director for so
long as the Company is able to provide on an acceptable basis adequate and
reliable indemnification against certain liabilities and expenses which may be
incurred by the Director in connection with such service;
     WHEREAS, the Tennessee Business Corporation Act (the “Act”) provides for
the indemnification of directors under certain circumstances and the charter and
bylaws of the Company provide for the indemnification of directors in accordance
with applicable Tennessee law;
     WHEREAS, the Director does not regard the protection available to directors
under the Act and under the Company’s charter, bylaws and directors’ and
officers’ liability insurance as adequate in all circumstances; and
     WHEREAS, the Act specifically provides that the indemnification provided
thereunder is not exclusive and contemplates that indemnification agreements may
be entered into between Tennessee corporations and their directors.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:
     Section 1. Service by Director. The Director agrees to continue to serve as
a director of the Company for so long as he or she is duly elected or appointed
or until the effective time of his or her resignation in accordance with the
Company’s charter and bylaws. Notwithstanding anything herein to the contrary,
this Agreement shall not provide the Director the right to be nominated or
elected as a director of the Company or affect the right of the Company’s
shareholders to remove him or her or the rights of the Company or shareholders
to seek judicial removal of the Director.
     Section 2. Indemnification.
          (a) To the maximum extent permitted by law, but subject to the
limitations contained in Section 4 or otherwise in this Agreement, the Company
shall indemnify the Director against any Liability or Expense actually and
reasonably incurred by the Director in a Proceeding by reason of (or arising in
part out of) an Indemnifiable Event, except that the

 



--------------------------------------------------------------------------------



 



Company shall not be required to indemnify the Director for any Liabilities or
Expenses incurred in a Proceeding initiated by or on behalf of the Director or
to which the Director voluntarily becomes a party unless (i) the Company has
joined in or the board of directors of the Company (the “Board”) has consented
to the initiation of such Proceeding; (ii) the Proceeding is one to enforce
indemnification rights in connection with any other Proceeding in which the
Director actually incurs Liabilities or Expenses by reason of (or arising in
part out of) an Indemnifiable Event; or (iii) otherwise required under the Act.
If the Director is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of any Liability or
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Director for the portion thereof to which the
Director is entitled. Notwithstanding any other provision of this Agreement, to
the extent that the Director is a party to and has been successful, on the
merits or otherwise, in the defense of any Proceeding relating in whole or in
part to an Indemnifiable Event, the Director shall be indemnified to the maximum
extent permitted by law against all Liabilities and Expenses actually and
reasonably incurred by the Director or on the Director’s behalf in connection
therewith. If the Director is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
issues or matters in such Proceeding, the Company shall indemnify the Director
against all Expenses actually and reasonably incurred by him or her, or on his
or her behalf, in connection with each successfully resolved issue or matter.
          (b) The Company acknowledges that a settlement or other disposition
prior to final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty. If any Proceeding or
any issue or matter therein is disposed of, on the merits or otherwise
(including a disposition without prejudice), prior to final judgment without
(i) the disposition being adverse to the Director, (ii) a plea of guilty or nolo
contendere by the Director or (iii) a finding that any of the circumstances
described in clauses (c) through (e) of Section 4 hereof exist, the Director
shall be considered for the purposes hereof to have been wholly successful with
respect thereto.
     Section 3. Expense Advances.
          (a) Subject to Section 10 hereof, if so requested by the Director the
Company shall advance the reasonable Expenses incurred by the Director (which,
for the avoidance of doubt, need not have been already paid by the Director) in
a Proceeding by reason of (or arising in part out of) an Indemnifiable Event,
except that the Company shall not be required to advance Expenses to the
Director for any Expenses incurred in a Proceeding initiated by or on behalf of
the Director or to which the Director voluntarily becomes a party unless (i) the
Company has joined in or the Board has consented to the initiation of such
Proceeding; (ii) the Proceeding is one to enforce indemnification rights in
connection with any other Proceeding in which the Director actually incurs
Liabilities or Expenses by reason of (or arising in part out of) an
Indemnifiable Event; or (iii) otherwise required under the Act.
          (b) Subject to Section 10 hereof, Expense advancements shall be
provided within 60 days of the Director furnishing the Company a request for
such advance or advances, and:

- 2 -



--------------------------------------------------------------------------------



 



               (i) a written affirmation, personally signed by or on behalf of
the Director, of his or her good faith belief that he or she (A) is not liable
(I) for a breach of his or her duty of loyalty to the Company or its
shareholders, (II) for any acts or omissions not in good faith or which involve
intentional misconduct or a knowing violation of law, (III) for any unlawful
distributions to the Company’s shareholders, (IV) for profits made from the
purchase or sale by the Director of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934 (the
“Exchange Act”) or any similar provisions of any federal or state statutes or
regulations, or (V) in respect of any Proceeding charging improper personal
benefit to the Director, on the basis that personal benefit was improperly
received by the Director, and (B) is entitled to advancement of Expenses under
the terms of this Agreement; and
               (ii) a written undertaking (in the form of an unlimited general
obligation of the Director, which need not be secured), personally signed by or
on behalf of the Director, to repay any advances, if it is ultimately determined
that the Director is not entitled to indemnification by the Company in respect
of such Proceeding.
          (c) All Expense advances pursuant to this Section 3 are deemed to be
an obligation of the Company to the Director hereunder and shall in no event be
deemed a personal loan.
     Section 4. Limitations on Indemnification. No indemnification pursuant to
this Agreement may be made:
          (a) in advance of a final judgment with respect to, or other final
disposition of, the Proceeding for which indemnification is sought;
          (b) for any Liability or Expenses for which the Director has been
reimbursed by insurance, indemnification other than pursuant to this Agreement
or otherwise;
          (c) in respect of any issue or matter as to which the Director shall
have been adjudged to be liable to the Company in any Proceeding by or in the
right of the Company;
          (d) in respect of any Proceeding charging improper personal benefit to
the Director, whether or not involving action in the Director’s official
capacity, in which the Director was adjudged liable on the basis that personal
benefit was improperly received by the Director; or
          (e) if a judgment or other final adjudication adverse to the Director
establishes his or her liability for (i) a breach of his or her duty of loyalty
to the Company or its shareholders, (ii) any acts or omissions not in good faith
or which involve intentional misconduct or a knowing violation of law, (iii) any
unlawful distributions to the Company’s shareholders or (iv) profits made from
the purchase or sale by the Director of securities of the Company pursuant to
the provisions of Section 16(b) of the Exchange Act or any similar provisions of
any federal or state statutes or regulations.

- 3 -



--------------------------------------------------------------------------------



 



     Section 5. Contribution.
          (a) Whether or not the indemnification provided in Section 2 hereof is
available, but subject to Section 4, in respect of any Proceeding in which the
Company is jointly liable with the Director (or would be if joined in such
Proceeding), then the Company shall contribute to the amount of Liabilities and
Expenses actually and reasonably incurred and paid or payable by the Director in
proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company, other than the Director, who are jointly
liable with the Director (or would be if joined in such Proceeding), on the one
hand, and the Director, on the other hand, from the Indemnifiable Event from
which such Proceeding arose; provided, however, that the proportion determined
on the basis of relative benefit may, to the extent necessary to conform to
applicable law, be further adjusted by reference to the relative fault of the
Company and all officers, directors or employees of the Company, other than the
Director, who are jointly liable with the Director (or would be if joined in
such Proceeding), on the one hand, and the Director, on the other hand, in
connection with the Indemnifiable Event that resulted in such Liabilities or
Expenses, as well as any other equitable considerations which applicable law may
require to be considered. The relative fault of the Company and all officers,
directors or employees of the Company, other than the Director, who are jointly
liable with the Director (or would be if joined in such Proceeding), on the one
hand, and the Director, on the other hand, shall be determined by reference to,
among other things, the degree to which their actions were motivated by intent
to gain personal profit or advantage, the degree to which their liability is
primary or secondary and the degree to which their conduct is active or passive.
          (b) Subject to Section 4 hereof, the Company hereby agrees to fully
indemnify and hold the Director harmless from any claims of contribution which
may be brought by officers, directors or employees of the Company, other than
the Director, who may be jointly liable with the Director.
          (c) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to the Director
for any reason other than the application of any limitation set forth in
Section 4 hereof, the Company, in lieu of indemnifying the Director, shall
contribute to the amount incurred by the Director, whether for Liabilities or
Expenses, in connection with any Proceeding relating to an Indemnifiable Event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Company and the Director as a result of the
Indemnifiable Event giving cause to such Proceeding; or (ii) the relative fault
of the Company (and its directors, officers, employees and agents (other than
the Director)) and the Director in connection with such event(s) or
transaction(s).
     Section 6. Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement other than Section 4, to the extent that the
Director is, by reason of his or her official capacity with the Company, a
witness, or is made (or asked to) respond to discovery requests, in any
Proceeding to which the Director is not a party, the Director shall be
indemnified against all Expenses actually and reasonably incurred by him or her,
or on his or her behalf, in connection therewith.

- 4 -



--------------------------------------------------------------------------------



 



     Section 7. Non-Exclusive Rights. The Director’s rights to indemnification
and advancement of Expenses under this Agreement are intended to be cumulative
and not exclusive of other rights to which the Director may be entitled under
any insurance policy, the Act, the charter or bylaws of the Company or a
resolution of shareholders or directors providing for indemnification. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of the Director under this Agreement in
respect of any Indemnifiable Event that occurs prior to such amendment,
alteration or repeal. To the extent that a change in the Act, whether by statute
or judicial decision, permits greater indemnification than would be afforded
currently under the Company’s charter or bylaws or this Agreement, it is the
intent of the parties hereto that the Director shall enjoy by this Agreement the
greater benefits so afforded by such change.
     Section 8. Liability Insurance. To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents or fiduciaries of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise that such person serves at the request of the Company, the Director
shall be covered by such policy or policies in accordance with its or their
terms. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has directors’ and officers’ liability insurance in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Director, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.
     Section 9. Notification and Defense of Claim. If a claim is to be made
against the Company with respect to any Proceeding under this Agreement, the
Director shall notify the Company of the commencement of such Proceeding
promptly after receipt by the Director of notice of the commencement thereof and
provide the Company with copies of all documents relating to such Proceeding
with which the Director is served. With respect to any such Proceeding as to
which the Director notifies the Company of the commencement thereof, (a) the
Company shall be entitled to participate therein at its own expense and
(b) except as otherwise provided below, shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to the Director. After notice from
the Company to the Director of its election to assume the defense thereof, the
Company shall not be liable to the Director under this Agreement for any legal
expenses subsequently incurred by the Director in connection with the defense
thereof, except as provided below. The Director shall have the right to employ
his or her own counsel in such Proceeding, but the fees and expenses of such
counsel incurred after notice from the Company of its assumption of the defense
thereof shall be at the expense of the Director, unless (i) the employment of
such counsel by the Director has been authorized by the Company, (ii) counsel
for the Director shall have reasonably concluded that there may be a conflict of
interest between the Company and the Director in the conduct of his or her
defense in such Proceeding or (iii) the Company shall have failed to promptly
employ its counsel to assume the defense in such Proceeding, in each of which
cases the fees and expenses of the Director’s counsel shall be paid by the
Company. The Company shall not be entitled, without the consent of the Director,
to assume the defense in any Proceeding brought by or on behalf of the Company
as to which counsel for the Director shall have reasonably concluded that there
may be a conflict of interest between the Company and the Director in the
conduct of his or her defense.

- 5 -



--------------------------------------------------------------------------------



 



     Section 10. Procedure for Indemnification.
          (a) In order to obtain indemnification or advancement of Expenses
pursuant to Section 2, 3 or 6 of this Agreement, the Director shall submit to
the Company a written request, including in such request such documentation and
information as is reasonably available to the Director and is reasonably
necessary to determine whether and to what extent the Director is entitled to
indemnification or advancement of Expenses. In the case of a request for Expense
advancement pursuant to Section 3, the Director also shall submit to the Company
the documents required under Section 3(b). The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that the Director has requested indemnification. Notwithstanding the
foregoing, any failure of the Director to provide such a request to the Company,
or to provide such a request in a timely fashion, shall not relieve the Company
of any liability that it may have to the Director unless, and to the extent
that, such failure actually and materially prejudices the interests of the
Company.
          (b) Any such indemnification or advancement of Expenses shall be made
promptly, and in any event within 60 days after receipt by the Company of the
written request of the Director, unless the Company determines within such
60-day period that the Director did not meet the applicable standard of conduct
set forth herein. Such determination shall be made in each instance:
               (i) by a majority vote of the directors of the Company consisting
of persons who are not at that time parties to the Proceeding (“Disinterested
Directors”), to the extent such Disinterested Directors constitute a quorum of
the Board;
               (ii) if such a quorum does not then exist, by a majority vote of
a committee of two or more Disinterested Directors that is designated by a
majority vote of the Board;
               (iii) by independent legal counsel (which may, to the extent
permitted by applicable law, be regular legal counsel to the Company), in a
written opinion to the Board (a copy of which shall be provided to the
Director), appointed at the discretion of (x) a majority of the Disinterested
Directors, to the extent such Disinterested Directors constitute a quorum of the
Board, (y) if such a quorum does not then exist, a majority vote of a committee
of two or more Disinterested Directors that is designated by a majority vote of
the Board or (z) if a quorum of the Board cannot be obtained under clause
(x) and a committee cannot be designated under clause (y), a majority vote of
the full Board; or
               (iv) if so directed by the Board, by a majority vote of a quorum
of the outstanding shares of stock of all classes entitled to vote for
directors, voting as a single class, which quorum shall consist of shareholders
who are not at that time parties to the Proceeding.
          (c) The Company shall not settle any claim in any manner which would
impose any penalty or any injunctive relief restricting the activities of the
Director without the Director’s written consent. The Director shall not
unreasonably withhold his or her consent to any proposed settlement which does
not impose a fine or injunctive relief, if the Company

- 6 -



--------------------------------------------------------------------------------



 



pays all amounts due under such settlement immediately upon such settlement
becoming effective.
     Section 11. Cooperation of Director. The Director shall cooperate with the
person or persons making the determination on behalf of the Company with respect
to the Director’s entitlement to indemnification under this Agreement, including
providing any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to the Director and
relevant to such determination. Any costs and expenses (including reasonable
attorneys’ fees and disbursements) actually and reasonably incurred by the
Director in providing such cooperation shall be borne by the Company
(irrespective of the determination as to the Director’s entitlement to
indemnification).
     Section 12. Certain Presumptions and Burden of Proof. The right to
indemnification or advancement of Expenses as provided by this Agreement shall
be enforceable by the Director in any court of competent jurisdiction if the
Company denies such request, in whole or in part, or if no disposition thereof
is made within the 60-day period referred to above in Section 10; provided,
however, such 60-day period may be extended for a reasonable time, not to exceed
an additional 30 days in the case the Board or a committee thereof is making
such determination, if the person or persons making the determination decide in
good faith that additional time is required for obtaining or evaluating
documentation or other relevant information. In any suit by the Director to
enforce his or her rights under this Agreement, (a) the Director shall be
presumed to be entitled to indemnification, subject to the Company’s ability to
rebut such presumption, and (b) the termination of a proceeding by a judgment,
order, settlement, conviction or upon a plea of nolo contendere or its
equivalent is not, of itself, determinative that the Director did not act in
good faith, did not meet a particular standard of conduct, did not have any
particular belief, or that a court has determined that indemnification is not
permitted by applicable law. For purposes of any determination of good faith,
the Director shall be presumed to have acted in good faith if he or she relied
on information, opinions, reports or statements, including financial statements
or other financial data prepared or presented by one or more officers or
employees of the Company whom the Director reasonably believes to be reliable
and competent in the matters presented or by legal counsel, public accountants
or other persons as to matters the Director reasonably believes are within the
person’s professional or expert competence; provided, however, the Director
shall not be presumed to be acting in good faith if he or she has actual
knowledge concerning the matter in question that makes such reliance
unwarranted. A director’s conduct with respect to an employee benefit plan for a
purpose such director reasonably believes to be in the interests of the
participants in, and beneficiaries of, such plan shall be deemed conduct not
opposed to the Company’s best interests.
     Section 13. Securities Act Liabilities. The Director understands and agrees
that with respect to certain liabilities incurred under the Securities Act of
1933 (the “Securities Act”), the Company’s obligations hereunder may be subject
to undertakings contained in various registration statements filed by it
pursuant to the Securities Act, as those undertakings relate to the possible
need for court review of indemnification for such liabilities.
     Section 14. Subrogation. The Company shall be subrogated to the extent of
any payment to the Director under this Agreement to all of the rights of
recovery of the Director with respect to such payments against third parties
(including the insurer under any insurance

- 7 -



--------------------------------------------------------------------------------



 



policy, if applicable). The Director shall do everything reasonably necessary to
secure such rights, including the execution of such documents as may be
necessary or desirable to enable the Company to bring suit to enforce such
rights.
     Section 15. Duration of Agreement. This Agreement shall continue in effect
during the period the Director is a director of the Company and shall continue
until the final disposition of all Proceedings for Indemnifiable Events, whether
or not such Proceedings are instituted prior to the Director ceasing to serve as
a director of the Company.
     Section 16. Severability. The provisions of this Agreement shall be
severable in the event any of the provisions hereof are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law and, to the fullest extent possible, shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.
     Section 17. Notices. All notices which are required or permitted hereunder
shall be in writing and sufficient if (a) delivered personally (effective on the
date delivered), (b) delivered by United States registered or certified mail,
return receipt requested (effective on the date received as evidenced by return
receipt), or (c) sent by United States Express Mail or overnight courier
(effective on the next business day), in each case to the Parties at the
following addresses with postage or delivery charges prepaid.

         
 
  If to the Director, to:    
 
       
 
 
 
   
 
       
 
       
 
       

or to such other address as may be furnished to the Company by the Director by
notice similarly given; or

         
 
  If to the Company, to:
 
   
 
  King Pharmaceuticals, Inc.
 
  501 Fifth Street
 
  Bristol, Tennessee 37620
 
  Attention: Secretary

or to such other address as may be furnished to the Director by the Company by
notice similarly given.
     Section 18. Governing Law. This Agreement shall be governed by, and be
construed and enforced in accordance with, the laws of the State of Tennessee
applicable to contracts made and to be performed in such State without giving
effect to the principles of conflicts of laws.

- 8 -



--------------------------------------------------------------------------------



 



     Section 19. Consent to Jurisdiction. The Company and the Director each
irrevocably consent to the jurisdiction of the courts of the State of Tennessee
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the courts of the State of Tennessee.
     Section 20. Binding Effect. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by and against the parties hereto and their
respective successors and assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of the Company and the spouse, heirs and personal
representatives of the Director. The Company shall require any successor to all
or substantially all of the business or assets of the Company, by written
agreement in form and substance satisfactory to the Director, to expressly
assume this Agreement.
     Section 21. Subsequent Amendments. No amendment, termination or repeal of
any provision of the charter or bylaws of the Company, or any respective
successors thereto, or of any relevant provision of any applicable law, unless
in the case such amendment or change in law permits the Company to provide
broader indemnification rights than were permitted prior thereto, shall affect
or diminish in any way the rights of the Director to indemnification, or the
obligations of the Company, arising under this Agreement, whether the alleged
actions or conduct of the Director giving rise to the necessity of such
indemnification arose before or after any such amendment, termination or repeal.
     Section 22. Modification and Waiver. This Agreement supersedes in its
entirety any existing or prior agreement between the Company and the Director
pertaining to indemnification and advancement rights, other than the provisions
of the Act and the Company’s charter and bylaws. No supplement, modification,
amendment, termination or assignment of this Agreement shall be effective unless
in writing signed by both parties hereto. No waiver of any provisions of this
Agreement shall be binding unless executed in writing by the party making the
waiver.
     Section 23. Definitions.
          (a) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding. Expenses shall also include Expenses incurred in connection with any
appeal resulting from any Proceeding, including the premium, security for, and
other costs relating to any cost bond, supersedeas bond, or other appeal bond or
its equivalent. In addition, Expenses shall include any expenses of establishing
a right to indemnification.
          (b) “Indemnifiable Event” means any event or occurrence that takes
place either prior to or after the execution of this Agreement, related to the
fact that the Director is or was a director of the Company, or while the
Director is or was serving at the request of the

- 9 -



--------------------------------------------------------------------------------



 



Company as a director, officer, employee or agent of another foreign or domestic
corporation, partnership, joint venture, employee benefit plan, trust, or other
enterprise, or related to anything done or not done by the Director in any such
capacity, whether or not the basis of the Proceeding is alleged action in an
official capacity as a director or in any other capacity while serving as a
director of the Company, as described above.
          (c) “Liability” means the obligation to pay a judgment, settlement,
penalty or fine (including an excise tax or penalty assessed with respect to an
employee benefit plan).
          (d) “Proceeding” means any threatened, pending or completed action,
suit, arbitration, alternative dispute mechanism, inquiry, administrative or
legislative hearing, investigation or any other actual, threatened or completed
proceeding, including any and all appeals, whether conducted by the Company or
any other party, whether civil, criminal, administrative, investigative, or
other, whether formal or informal, and in each case whether or not commenced
prior to the date of this Agreement, that relates to an Indemnifiable Event.
     Section 24. Descriptive Headings; Certain Interpretations.
          (a) The descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.
          (b) Except as otherwise expressly provided in this Agreement or as the
context otherwise requires, the following rules of interpretation apply to this
Agreement: (i) the singular includes the plural and the plural includes the
singular; (ii) “or” is used in the inclusive sense (and/or) and the words
“include” and “including,” and variations thereof, shall not be deemed to be
terms of limitation, but rather shall be deemed to be followed by the words
“without limitation”; (iii) a reference in this Agreement to a Section is to the
referenced Section of this Agreement; and (iv) “hereunder,” “hereof,” and words
of similar import shall be deemed references to this Agreement as a whole and
not to any particular Section or other provision.
     Section 25. Counterparts. This Agreement (and each amendment, modification
and waiver in respect of it) may be executed in any number of counterparts, and
each such counterpart hereof shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one instrument. Delivery of
an executed counterpart of a signature page of this Agreement (and each
amendment, modification and waiver in respect of it) by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
original counterpart of each such instrument.
[Remainder of page intentionally blank. Signature page follows.]

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first set forth above.

                  KING PHARMACEUTICALS, INC.
 
           
 
  By:        
 
     
 
   
 
                                 [Name of Director]

 